NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on July 19, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on July 19, 2021, is acknowledged. 
Applicant’s amendment to the drawing figures, filed on July 19, 2021, is acknowledged. 
Applicant’s remarks filed on July 19, 2021 in response to the non-final rejection mailed on April 20, 2021 have been fully considered.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Tingting Liu on September 9, 2021.
Please amend the claims filed on July 19, 2021 as follows:


(1) contacting a Dekkera bruxellensis extracellular β-glucosidase (DbExg1) protein with the mogroside extracts, or 
(2) cultivating a microorganism expressing the DbExg1 protein with the mogroside extracts, 
thereby converting the mogroside extracts into siamenoside I;
wherein the DbExg1 protein is Dekkera bruxellensis BCRC 21518 extracellular β-glucosidase,
wherein the mogroside extracts comprise mogroside V, and 
wherein the DbExg1 protein converts mogroside V to siamenoside I.

2.	(Currently Amended) The method of claim 1, wherein mogroside V is the main mogroside in the mogroside extracts

3.	(Original)  The method of claim 1, wherein the microorganism is Dekkera bruxellensis.

4.	(Currently Amended)  The method of claim 1, wherein the bioconversion is by 
cultivating the microorganism expressing the DbExg1 protein with the mogroside extracts, , and wherein the yeast comprises a polynucleotide encoding the DbExg1 protein or comprises a modification to the promoter of the 

5.	(Currently Amended)  The method of claim 4, wherein the yeast is Saccharomyces cerevisiae with a deletion of an extracellular β-glucosidase

6.	(Original)  The method of claim 1, wherein the DbExg1 protein is a recombinant DbExg1 protein.

7.	(Original)  The method of claim 1, wherein the bioconversion is performed at pH 3.0 to 7.0. 

8.	(Original)  The method of claim 7, wherein the bioconversion is performed at pH 5.0 to 7.0. 

9.	(Original)  The method of claim 1, wherein the bioconversion is performed at a temperature ranging from 30 to 60° C. 

10.	(Original)  The method of claim 9, wherein the bioconversion is performed at 50 to 60° C.
 
Sequence Compliance


Drawing Figures
The objection to the drawings filed on December 19, 2019 is withdrawn in view of the applicant’s amendment to the drawings. 

Claim Objections
The objection to claim 1 is withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4 and 6-10 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s instant amendment to the claims and the examiner’s amendment. 

Claim Rejections - 35 USC § 112(a)
The “written description” and “scope of enablement” rejections of claims 1-4 and 6-10 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s instant amendment to the claims and the examiner’s amendment. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-4 and 6-10 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Food Chemistry 276:43-49, September 29, 2018; cited on 

Claim Rejections - 35 USC § 103
The rejection of claims 1-4 and 6-10 under 35 U.S.C. 103 as being unpatentable over Kuo et al. (J. Food Drug Anal. 26:163-171, January 2018; cited on Form PTO-892 mailed on April 20, 2021) in view of Zhou et al. (WO 2014/150127 A1; cited on Form PTO-892 mailed on April 20, 2021) and Xie et al. (WO 2012/068832 A1 mailed on April 20, 2021; cited on Form PTO-892) and as evidenced by Wang et al. (supra) is withdrawn in view of the applicant’s convincing argument (see pp. 8-9 of the applicant’s instant remarks).

Election/Restrictions
The requirement for an election of species among (A), (B), and (C) as set forth in the Office action mailed on February 9, 2021 is withdrawn. In view of the withdrawal of the requirement for an election of species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the requirement for an election of species is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/David Steadman/Primary Examiner, Art Unit 1656